Citation Nr: 0943961	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO. 06-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for scar, residual of laceration, right lower leg.

2. Entitlement to an initial rating in excess of 10 percent 
for residuals of right leg injury, transected saphenous 
nerve.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that granted service connection for a scar as a residual of a 
right leg injury, and assigned a 10 percent disability 
evaluation, effective April 28, 2005. In a June 2007 rating 
decision, the RO granted a separate 10 percent rating for 
neurological residuals of the right leg injury, effective 
April 28, 2005. The Board has listed these issues separately, 
as both are under appeal independently, although 
manifestations of the same in-service injury.

While the Board regrets any further delay, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking an increased initial rating for the 
manifestations of his service-connected right leg disability, 
including the scar, the nerve involvement, as well as any 
issues related to his knee. He has also suggested that an 
extraschedular rating is warranted. See November 2007 
representative statement. A review of the claims folder 
reveals that the issues surrounding the Veteran's right leg 
are not yet ready for final adjudication.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Id. Consistent with the facts found, the ratings may be 
higher or lower for different segments of the time, i.e., the 
ratings may be "staged." Id. 

Because of the nature of an appeal of an initial rating, it 
is imperative that the record be complete back to the date of 
the initial claim. In this case, the Veteran has several 
times reported that in December 2005, he received a total 
knee replacement on the right. See June 2006 Veteran 
statement and June 2008 VA examination report. In the VA 
examination report, the examiner specifically notes that the 
medial meniscus was removed for the unicompartmental knee 
replacement, and that the "mild limitation in knee range of 
motion is related to knee degenerative joint disease and 
unicompartmental knee replacement," but that the 
"unicompartmental knee replacement is unrelated to the soft 
tissue laceration injury sustained in 1970."  However, a May 
2006 statement from Dr. B.W.J. notes that a July 2005 MRI 
showed atypical fluid at the anterior medical surface of the 
right tibia consistent with blunt injury" and that he "has 
been seen by orthopedics."  The June 2008 VA examiner did 
not comment on this aspect of the Veteran's claim, and did 
not have the benefit of the orthopedic records to review in 
correlation with his opinion. Under 38 C.F.R. § 3.159(c)(1), 
VA has a duty to assist the Veteran in obtaining relevant 
records related to his claim. Because he is appealing the 
initial rating related to this multi-faceted disability, and 
because he is suggesting an extraschedular rating is 
appropriate, it is imperative to develop the claim 
accordingly and remand this matter in order to obtain missing 
records from the Veteran's private (and VA) physicians.

Once the record is complete, if any relevant private or VA 
outpatient records were added to the claims folder, then the 
June 2008 VA examiner should provide an addendum to his 
opinion as to whether any additional disabilities are part 
and parcel of the service connected right leg disability.






Accordingly, the case is REMANDED for the following action:

1. Instruct the Veteran to identify all 
post-service private and VA treatment 
related to his service-connected right 
leg. If VA treatment is identified, obtain 
all relevant records and associate them 
with the claims folder. Obtain fully 
executed authorizations to obtain records 
from any private physician treating the 
Veteran for his right leg disability since 
service, including the orthopedic doctor 
treating the Veteran on or around December 
2005. Attempt to obtain all records 
identified and authorized by the Veteran. 
Associate any records obtained with the 
claims folder. If the Veteran fails to 
provide authorizations, or the physician 
fails to provide records, then document 
all attempts and negative response in the 
claims folder.

2. Once all records are associated with 
the claims folder, obtain an addendum to 
the June 2008 VA examination report that 
addresses all manifestations of the 
Veteran's service-connected right leg 
disability, including orthopedic symptoms. 
The examiner is asked to comment on the 
July 2005 private MRI report that 
suggested that certain symptoms are 
related to "blunt injury." 

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


